                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EAG/NS/MCM                                          271 Cadman Plaza East
F. #2019R00029                                      Brooklyn, New York 11201



                                                    January 25, 2021

By ECF

The Honorable Ann M. Donnelly
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Robert Sylvester Kelly
                      Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

                The government respectfully submits this letter (i) in response to the
defendant’s motion to compel the government to immediately produce discovery material,
and (ii) to request that the Court schedule a status conference in the above-referenced matter.

                 As an initial matter, the government understands that the defendant is referring
to the production of material pursuant to 18 U.S.C. § 3500 (“3500 Material”) and not
material discoverable under Rule 16 of the Federal Rules of Criminal Procedure. While the
government’s production of 3500 Material is due to the defendant only “after the witness is
called by the United States,” 18 U.S.C. § 3500, the government’s practice is to provide such
materials in advance of trial. With respect to the 3500 Material in this case, the government
has repeatedly advised defense counsel that it would provide those materials well in advance
of trial, but did not indicate to defense counsel that it would produce such materials 90 days
in advance of trial. Last week, the government alerted the defense by email that it planned to
produce the first batch of 3500 Material on February 5, 2021, which is in less than two weeks
from now and more than eight weeks prior to jury selection.1 The 3500 Material that the




       1
             In advance of the production, the government intends to file a motion that such
3500 Material be subject to the terms of a protective order.
government intends to produce on February 5, 2021 includes, among other items, written
reports and grand jury testimony of the non-law enforcement witnesses it may call at trial.2

               In addition, the government respectfully requests that the Court schedule a
status conference to address the viability of the current trial date in light of the ongoing
pandemic and, assuming the trial is proceeding as scheduled, whether the government should
arrange for the defendant to be transferred to the District in order to be present for the
distribution of jury questionnaires beginning on March 15, 2021. The government has
advised the defense of its plan to initiate the transfer of the defendant to the District, but the
defense has indicated that doing so will impede their ability to prepare for trial.



                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Elizabeth Geddes
                                                     Nadia Shihata
                                                     Maria Cruz Melendez
                                                     Assistant U.S. Attorney
                                                     (718) 254-6430




cc:    Clerk of the Court (AMD) (by ECF)
       All Defense Counsel (by ECF)




       2
              The government is continuing its investigation and reserves the right to add
additional witnesses. As the government identifies additional witnesses, the government will
supplement its production of 3500 Material.


                                                2
